If I can understand the English language, under the coverage clause of the policy set out in the opinion of the court, the plaintiff's decedent in this case had to be either a motorist in a car that was injured in a collision with another vehicle or a pedestrian in order to be within the coverage of the policy.  A person must be one or the other to be within the coverage.  One *Page 7 
cannot be both.  The plaintiff's decedent was not a pedestrian, but a motorist, and the car in which he was riding was not injured.  There is therefore no liability under the policy.  The judgment should therefore be affirmed.
I am authorized to state that Mr. Chief Justice ROSENBERRY, and Mr. Justice MARTIN concur in this dissent.